Citation Nr: 0335524	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  94-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
disability.

2.  Entitlement to an increased rating for lumbar spine 
disability.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel










REMAND

In June 2003, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records from the 
VA Medical Centers in West Palm VAMC (FL) and 
Riviera Beach VAMC (FL) for any treatment for 
cervical spine and lumbar spine during the period 
of 1994 to the present.  Request notes, consults, 
medications, imaging, procedures and problem lists, 
social work, physical therapy and emergency room 
reports.
2.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated her for her 
cervical and lumbar spine problems from 1994 to the 
present.  Obtain records from each health care 
provider the veteran identifies.
3.  Obtain the veteran's medical records from the 
Naval Hospital in Orlando, FL for any treatment for 
cervical spine and lumbar spine during the period 
of 1993 to the present.  Request notes, consults, 
medications, imaging, procedures and problem lists, 
social work, physical therapy and emergency room 
reports.
4.  Obtain the veteran's medical records from the 
Patrick Air Force Base Medical Center (FL) for any 
treatment for cervical spine and lumbar spine 
during the period of 1994 to the present.  Request 
notes, consults, medications, imaging, procedures 
and problem lists, social work, physical therapy 
and emergency room reports.
5.  Obtain the veteran's medical records from the 
Dwight D. Eisenhower Army Medical Center at Ft. 
Gordon (GA) for any treatment for cervical spine 
and lumbar spine during the period of 1994 to the 
present.  Request notes, consults, medications, 
imaging, procedures and problem lists, social work, 
physical therapy and emergency room reports.
6.  Obtain the veteran's medical records from the 
McDill Air Force Base Medical Center (FL) for any 
treatment for cervical spine and lumbar spine 
during the period of 1994 to the present.  Request 
notes, consults, medications, imaging, procedures 
and problem lists, social work, physical therapy 
and emergency room reports.
7.  Obtain the veteran's VA Vocational 
rehabilitation file (FL) dated beginning in 1994.
8.  Request the following records concerning the 
veteran from the Social Security Administration: 
all medical records associated with any claim for 
disability benefits and any ALJ decision with 
associated List of Exhibits.
9.  Contact the appropriate State or Federal agency 
and obtain verification of the veteran's periods of 
ACDUTRA and INACDUTRA with the Army Reserve from 
1994 to the present.
10.  Contact the National Personnel Records Center 
(NPRC), or any other appropriate agency, and 
request the veteran's Army Reserve service medical 
records for the period from 1994 to the present.  
If no service records can be found, or if they have 
been destroyed, ask for specific confirmation of 
that fact.
In particular, obtain the records from:
	Company C
 337th Military Intelligence Battalion 
(TE) (ABN)
	1889 Stewart Road
	Melbourne, FL 32935-4224
11.  Make arrangements with the appropriate VA 
medical facility(ies) for the veteran to be 
afforded the following examinations: orthopedic and 
neurologic examinations to show the nature and 
extent of the veteran's cervical spine and lumbar 
spine disabilities.  Send the claims file to the 
examiners for review.
The examiner should consider the information in the 
claims file and the data obtained from the 
examination to provide an opinion as to the 
severity of any cervical spine pathology and any 
lumbar spine pathology found.  All necessary tests 
and studies, such as imaging tests, should be 
conducted.

The examiner should compare and contrast the 
clinical findings and the veteran's complaints 
about her cervical and lumbar symptoms in her Army 
Reserve medical records, including periodic 
examinations, with those described in the VA 
medical records for the same period.

The examiner should answer the following questions:
	a. What are ranges of motion (in degrees) 
of the cervical spine and of the lumbar spine?  
The examiner should set forth what the normal 
ranges of motion (in degrees) would be. 
b. Is there any objective evidence of 
functional limitation due to pain, such as a 
gait impairment?  If so, that limitation 
should be set forth in detail.  Please comment 
on the presence or absence of functional 
limitation due to functional overlay, if any.
c. Does the veteran suffer from 
intervertebral disc syndrome of either the 
cervical spine or the lumbar spine?  If so, 
identify the spinal segments.
	d. Does the veteran suffer from spinal 
stenosis of either the cervical spine or the 
lumbar spine?
	e. Does the veteran suffer from favorable 
or unfavorable ankylosis of either the 
cervical spine or the lumbar spine?
	f. Does the veteran suffer from periods 
of acute signs or symptoms due to 
intervertebral disc syndrome of either the 
cervical spine or the lumbar spine that 
require bedrest prescribed by a physician and 
treatment by a physician?  If so, note the 
duration of these periods.
	g. Does the veteran suffer from 
orthopedic and neurologic signs and symptoms 
of either the cervical spine or the lumbar 
spine resulting from intervertebral disc 
syndrome that are present constantly or nearly 
so?
	h. Does the veteran suffer from 
persistent symptoms of either the 
cervical spine or the lumbar spine 
compatible with neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent reflex or other 
neurological findings appropriate to the 
site of diseased disc(s) with little 
intermittent relief?

12.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





